Title: To George Washington from Robert Dick, 8 December 1788
From: Dick, Robert
To: Washington, George



Your Excellency
Philadelphia 8th Decmr 1788

Letter of the 27 ult. Came to hand two days ago, very much Esteemed, with respect to the managment of any Gentelmans Estate, that was not my intention when Coming over, besides having no Acquaintance here, Could not have proper recommendations, being a Stranger, therefor any thoughts in that way is Cut of, but with regard to the Lands Either to Sell or Lease out, if it is agreeable, Should be glade to hear the terms on which they may be obtained both ways, also the Number of years the Lease is to continue, together with a description of the places, what distance & to what point from Alexandria, how far from a market where the produce of a farm Could be Sold, the name of that market, and whether land or water Carrage to it, also the name of the nearst proper landing place, for Emigrants Coming Acrose the Atlantick, & how far that place from these Lands, these inquiries is I think Necessary, that I may be able to give my Country men Some idea, of Soil, Situation, Climat, markets, distances, terms of purchas, and Leasing out, I Should make Choice of the very best Land, provided it is healthfull, near market, & no trouble from indians.
my intention in coming over to Amirica was, to See the Country purchas a farm for my Self, if I found all things agreeable, and if not return back to Scotland again, and vere I to go back with an Eivle report, my Brother farmers would availe themselves much, in being So wise as to avoid that Lose of time, danger, trouble, & Expence, that I had been at, and never more think of Emigration, I know there are many that would willingly come over, if they got good Accounts from one of there Acquantance, whom they Could trust, altho they have not the Courrage, and resolution, to Come over at a venture as I have done, and I know for Certain that if even in the Smalest, or

least degree, there was any Concern, with Your Excellency that, that, of it Self, would be a Strong indusment for many to Come over, for there are many of us in Scotland, altho born & bred there are Amiricans in heart, and when She was in a Struggal for Liberty with great Britan, had our best wishes for Succes to her arms, what Could we do more, and rejoiced with her in the victory She obtained, with great respect I have the honour to be Your Excellencys most humble & obedint Servant

Robert Dick


P.S. Please derect as formerly to the care of Colonol Frances Gurney, Philadelphia.

